Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
September 12, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00170-CV

                    DENNIS W. RICHARDSON, Appellant

                                        V.

                           KESHIA LANG, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-46992


                          MEMORANDUM OPINION

      This is an appeal from an order signed September 5, 2018. On August 30,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.